Title: Thomas Jefferson to Peter Derieux, 23 August 1813
From: Jefferson, Thomas
To: Derieux, Peter (Justin Pierre Plumard)


          Monticello Aug. 23. 13.
          Th: Jefferson presents his respects to mr Derieux, and incloses him a letter he has lately recieved from a mr Dutasta, now at New york which it may be interesting to mr Derieux to answer.
			 as Th:J. is just now setting out on a journey & to be absent some time, he supposes mr Derieux’ answer had better go to New York direct.
        